Citation Nr: 0522543	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for L3-L4 
herniated disc with L4-L5 and L5-S1 bulging disc, myositis, 
and radiculopathy.

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected low back disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978, plus an additional 2 years, 5 months of 
unconfirmed service.  In addition, the veteran was on active 
duty training from August 12-13, 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

After a careful review of the record, the Board concludes 
that due process mandates another remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Low Back:  After the veteran filed his claim for an increased 
rating for a low back disability, the applicable rating 
criteria for intervertebral disc disease, 38 C.F.R. § 4.72, 
DC 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  However, the veteran has not been 
afforded a VA examination under the new regulations.  
Further, he has not undergone an examination for three years, 
although he has maintained that his condition has worsened.  
As such, a current examination is warranted.  

Depression:  The Board notes that the veteran was 
uncooperative when he last presented for a VA psychiatric 
examination.  Nonetheless, a medical opinion is needed to 
determine whether the veteran's depression is secondary to 
his service-connected low back disability as alleged.  For 
that reason, the Board finds that another attempt should be 
made to schedule the veteran for a VA mental status 
examination.

TDIU:  The RO denied the claim of entitlement to a TDIU by 
rating decision dated in September 2003.  The veteran 
indicated his disagreement by correspondence dated in October 
2003.  The Veterans Claims Court has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not yet issued a statement of 
the case (SOC) addressing the issue, the Board should remand 
the issue to the RO for issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  As it does not appear that an 
SOC has yet been issued, a remand is warranted.

In addition, a determination should be made as to whether 
there has been recent medical care, and whether there are any 
additional records that should be obtained.  

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence (including 
private medical records) and argument.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) San Juan for the 
period from October 2003 to the present.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and extent of his 
service-connected low back disability.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a clinical history 
from the veteran.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.  
The examiner should complete the 
appropriate disability examination 
worksheets for the appellant's low back 
disability.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
address the relationship between the 
veteran's psychiatric symptomatology and 
his service-connected low back 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain a 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner is requested to 
express an opinion as to whether there is 
at least a 50 percent probability or 
greater that the veteran has a 
psychiatric disorder that is related to 
his service-connected low back 
disability?  

4.  The RO should issue a statement of 
the case on the TDIU claim to the veteran 
and his representative.  The veteran is 
informed that the claim for TDIU will be 
returned to the Board following the 
issuance of the statement of the case 
only if it is perfected by the filing of 
a timely and adequate substantive appeal.  
If a timely substantive appeal is filed 
as to this issue, the issue should be 
certified to the Board for appellate 
consideration.  

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

